DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on January 11, 2022.
Claims 1, 14 and 20 have been amended and are hereby entered.
Claims 1 – 20 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant’s amendments to the claims, filed January 11, 2022, caused the withdrawal of the rejection of claims 1 – 13 and 15 – 20 under 35 U.S.C. 102(a)(1) as anticipated by Lee as set forth in the office action filed October 27, 2021

Response to Arguments
Applicant’s arguments with respect to claims 1 – 13 and 15 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 - 13, and 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20170373260A1) in view of Ishibashi (US20150155502A1).
As per claims 1 – 13, 16 and 20, Li teaches:
A light emitting device comprising an anode, a cathode and an organic layer between the first electrode and the second electrode and comprising an emission layer , the organic layer further comprises a hole transport region between the anode and the emission layer and/or an electron transport region between the emission layer and the cathode, where the hole transport region comprises a hole injection layer, a hole transport layer, an emission auxiliary layer, an electron blocking layer, or any combination thereof, and the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof ([0007]: “Generally, an OLED comprises at least one organic layer disposed between and electrically connected to an anode and a cathode. When a current is applied, the anode injects holes and the cathode injects electrons into the organic layer(s). The injected holes and electrons each migrate toward the oppositely charged electrode. When an electron and hole localize on the same molecule, an “exciton,” which is a localized electron-hole pair having an excited energy state is formed. Light is emitted when the exciton relaxes via a photoemissive mechanism.” Appropriate layers can be defined, as claimed based on the mechanism occurring at that point in the device.)
The organic layer comprises an organometallic compound represented by Formula 1 
    PNG
    media_image1.png
    67
    390
    media_image1.png
    Greyscale
 wherein L1 is a ligand represented by Formula 1-1 
    PNG
    media_image2.png
    536
    582
    media_image2.png
    Greyscale
(Li teaches complexes represented by the formula 
    PNG
    media_image3.png
    206
    194
    media_image3.png
    Greyscale
([0010]), include a specific compound 
    PNG
    media_image4.png
    207
    236
    media_image4.png
    Greyscale
.
While the Markush structures of Li teach that the isoquinoline group may contain an additional nitrogen atom, Li does not explicitly teach a compound with the quinazoline ring claimed ([0076]).
Ishibashi teaches red-emitting Ir-based complexes (Abstract). These complexes contain a quinazoline ring ([0017], Formula 3). Ishibashi teaches that by introducing a nitrogen atom into a quinoline ring and forming a quinazoline ring, the LUMO level is lowered, thereby shifting the wavelength of the light ([0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Li to include a quinazoline ring in place of the quinoline ring as taught by Ishibashi, motivated by the desire to predictably lower the LUMO level and shift the wavelength of the light ([0101]). 
When modified in this way, the compound reads on the claims wherein M1 is a transition metal, namely Platinum; L1 is a ligand represented by Formula 1-1 and n1 is 1; n2 is 0 so that L2 does not exist; A11 is a C12 heterocyclic group, namely a carbazole group, which can also be interpreted as a group reading on Formula 2-1 for claim 5; A12 is a compound represented by Formula 2-1; A13 is a compound selected from Formula 3-1; A14 is a C5 heterocyclic compound, namely a pyridine group; Y11 and Y12 are C, Y13 and Y14 are N; T11 to T14 are all single bonds; L11, L12, and L14 are all single bonds, where a11, a12, and a14 are all 1; a13 is 0 so that A13 and A14 are not linked to each other; R11 to R14 are all hydrogen; X21 is N(R24), and R24 is a binding site;  X22 – X25 are all C; A21 and A22 are each a C6 carbocyclic group, namely a benzene group, so that the group represented by Formula 2-1 is represented by Formula 2-11 of claim 10 and Formula 2-31 of claim 11, where X26a to X26h are all C(R) where two R groups are binding sites and the remaining R groups are hydrogen; X31 is N*; X32 is C(R32), X33 is N, and X34 is C(R34); A31 is a C6 carbocyclic group, namely a benzene group; R22 is a binding site and b22 is 2, R32 is a binding site; R21 and R34 are both hydrogen; so that two selected from R21 to R25 are binding sites; and one selected from R31 to R34 are binding sites; and the compounds meets the (i) limitation of the last proviso.)
As per claim 15, the prior art combination is silent with respect to the wavelength of light emission. However, since the prior art combination teaches substantially the same structure as disclosed by Applicant, the property of emission wavelength is considered to naturally flow from the product of the prior art combination (and would be expected to fall within the range in the claim) absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. 
As per claim 17, Li teaches:
Wherein the organometallic compound is included in the emission layer ([0006]: “The present invention relates to platinum and palladium complexes that can be useful as narrow band phosphorescent emitters.”)
As per claims 18 and 19, Li teaches:
An apparatus comprising the organic-light emitting device of claim 1 wherein the apparatus is a light emitting device, an authentication apparatus or an electronic apparatus ([0086]: “The inventive compounds of the present disclosure can be useful in a wide variety of applications, such as, for example, lighting devices. In a particular aspect, one or more of the complexes can be useful as an emitter for an organic light emitting display device.”)

Allowable Subject Matter
Claim 14 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 14, the closest identified prior art is Li (US20170373260). The following compound of Li 
    PNG
    media_image5.png
    160
    252
    media_image5.png
    Greyscale
 teaches a tetradentate Pt compound. While the Markush structures of Li teach that the isoquinoline group may contain an additional nitrogen atom, and that the cabrazole group may contain a nitrogen as well, the bonding of the compound in Li is different from the bonding in claimed compounds 27 – 30, and 39 – 44 which require the carbazole group to be opposite the naphthalene group, with the oxygen linker in the middle of the compounds.

Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789